Exhibit 10.1

 



AMENDMENT NO. 6 TO CREDIT AGREEMENT AND
EXTENSION AND DECREASE AGREEMENT

 

This AMENDMENT NO. 6 TO CREDIT AGREEMENT AND EXTENSION AND DECREASE AGREEMENT,
dated as of July 2, 2015 (this “Amendment”), is by and among ENBRIDGE ENERGY
PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), each Person
designated on the signature pages hereto as an “Extending Lender” (collectively,
the “Extending Lenders”), each Person designated on the signature pages hereto
as a “New Lender” (collectively, the “New Lenders”), each Person designated on
the signature pages hereto as an “Exiting Lender” (collectively, the “Exiting
Lenders”) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”), a Swing Line
Lender and an L/C Issuer.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Exiting Lenders, the Extending Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
July 6, 2012 (as heretofore amended, supplemented or otherwise modified, the
“Credit Agreement”);

 

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested that the Revolving Credit Commitment Termination Date for each Lender
be extended to the date that is 364 days after the Revolving Credit Commitment
Termination Date in effect immediately prior to giving effect to this Amendment
(the “Extension”);

 

WHEREAS, the Aggregate Commitments will be decreased to $525,000,000;

 

WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended, as more fully provided herein; and

 

WHEREAS, the parties hereto are willing to agree to the foregoing, subject to
the terms and conditions set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Definitions. Unless otherwise defined in this Amendment, capitalized
terms used in this Amendment which are defined in the Credit Agreement, as
amended hereby (the “Amended Credit Agreement”), shall have the meanings
assigned to such terms in the Amended Credit Agreement. The interpretive
provisions set forth in Section 1.02 of the Credit Agreement shall apply to this
Amendment.

 

SECTION 2. Extension of Revolving Credit Commitment Termination Date. Each
Extending Lender and each New Lender hereby (a) agrees to the Extension and (b)
agrees that, effective as of the date hereof, the Revolving Credit Commitment
Termination Date with respect to such Person’s Commitment shall be July 1, 2016
(which is the day that is 364 days after the Revolving Credit Commitment
Termination Date in effect on the date hereof immediately prior to giving effect
to this Amendment).

 



 

 

 

SECTION 3. New Lenders; Termination of Commitments of Exiting Lenders.

 

Effective as of the date hereof:

 

(a) each New Lender hereby (i) provides a Commitment equal to the amount set
forth opposite such New Lender’s name on Schedule 2.01(a) attached hereto and
(ii) becomes a Lender under the Amended Credit Agreement (as it may be further
amended, restated, supplemented or otherwise modified from time to time) for all
purposes to the same extent as if originally a party thereto and shall be bound
thereby and entitled to the benefits thereof; and

 

(b) the Commitment of each Exiting Lender is hereby terminated in full and each
Exiting Lender shall cease to be a party to the Credit Agreement and shall no
longer be a Lender. Each Exiting Lender joins in the execution of this Amendment
solely for the purposes of acknowledging the termination of its Commitment
pursuant to this Section 3(b).

 

For the avoidance of doubt, the decrease in the Aggregate Commitments pursuant
to this Section 3 shall not affect the Borrower exercising its rights under
Section 2.15 of the Credit Agreement.

 

SECTION 4. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

(a) Cover Page. The cover page to the Credit Agreement is hereby amended by
replacing such cover page in its entirety with Exhibit A attached hereto.

 

(b) Section 1.01 - “Applicable Rate”. The definition of the term “Applicable
Rate” contained in Section 1.01 of the Credit Agreement is hereby amended to
read as follows:

 

“Applicable Rate” means the following percentages per annum, based upon the Debt
Rating as set forth below:

 

Applicable Rate Pricing Level Debt Ratings S&P/Moody’s Applicable Rate for
Facility Fee Rate Applicable Rate for Eurodollar Rate Loans and Letters of
Credit Applicable Rate
for Base Rate Loans and Swing Line Loans at Base Rate           1 A/A2 or higher
0.075% 0.800% 0.000% 2 A-/A3 0.100% 0.900% 0.000% 3 BBB+/Baa1 0.125% 1.000%
0.000% 4 BBB/Baa2 0.150% 1.100% 0.100% 5 BBB-/Baa3 or lower or unrated 0.200%
1.300% 0.300%

 



2

 

 

(a) Section 1.01 - “Arranger”. The definition of the term “Arranger” contained
in Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Arranger” means J.P. Morgan Securities LLC, in its capacities as arranger and
bookrunner.

 

(b) Section 1.01 - “FATCA”. The definition of the term “FATCA” contained in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“FATCA” Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code, and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

(c) Arrangers. (i) Each reference in the Credit Agreement to “Arrangers” is
hereby amended to refer to “Arranger” and (ii) each reference in the Credit
Agreement to “each Arranger” or “any Arranger” is hereby amended to refer to
“the Arranger”.

 

(d) Section 3.01(e)(iii). Section 3.01(e)(iii) of the Credit Agreement is hereby
amended by adding the following sentence at the end thereof:

 

For purposes of determining withholding Taxes imposed under FATCA, from and
after July 2, 2015, the Borrower and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent and the Borrower to treat)
this Agreement and the Loans as not qualifying as “grandfathered obligations”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(e) Schedule 2.01(a). Schedule 2.01(a) of the Credit Agreement is hereby amended
by replacing such schedule in its entirety with Schedule 2.01(a) attached
hereto.

 

SECTION 5. Representations and Warranties.

 

To induce the other parties hereto to enter into this Amendment, the Borrower
represents and warrants that, as of the date hereof:

 

(a) both immediately before and after giving effect to this Amendment, all
representations and warranties of the Borrower contained in Article V of the
Credit Agreement, and which are contained in any Loan Document furnished by the
Borrower at any time under, or in connection with, this Amendment or the Credit
Agreement, are true and correct, except to the extent that such representations
and warranties specifically refer to a different date, in which case they are
true and correct as of such date and except that the representations and
warranties contained in clauses (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement;

 



3

 

 

(b) both immediately before and after giving effect to this Amendment, no
Default or Event of Default exists;

 

(c) the execution, delivery and performance by the Borrower of this Amendment
and the performance by the Borrower of the Amended Credit Agreement have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (i) violate the terms of any of the Borrower’s Organization
Documents, (ii) result in any breach of, constitute a default under, or require,
pursuant to the express provisions thereof, the creation of any consensual Lien
on the properties of the Borrower under, any Contractual Obligation to which the
Borrower is a party or any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or its property is subject, or (iii) violate any
Law, in each case with respect to the preceding clauses (i) through (iii), which
would reasonably be expected to have a Material Adverse Effect;

 

(d) this Amendment and the Amended Credit Agreement constitute legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms, subject as to enforcement to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and

 

(e) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required to be obtained
or made by the Borrower by any material statutory law or regulation applicable
to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment or the performance by, or
enforcement against, the Borrower of the Amended Credit Agreement.

 

SECTION 6. Conditions to Effectiveness. This Amendment shall become effective as
of the date first written above when, and only when,

 

(a) the Administrative Agent shall have received:

 

(i) counterparts of this Amendment duly executed and delivered by each party
hereto;

 

(ii) an opinion of counsel to the Borrower addressed to the Administrative Agent
and each Lender party to the Amended Credit Agreement, in form and substance
reasonably satisfactory to the Administrative Agent as to such customary matters
regarding this Amendment and the Amended Credit Agreement as the Administrative
Agent may reasonably request;

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of the secretary or an assistant secretary of the
General Partner or the Delegate, as the Administrative Agent may require to
establish the identities of and verify the authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the Amended Credit Agreement;

 



4

 

 

(iv) a certificate dated as of the date hereof signed by a Responsible Officer
of the Borrower certifying as to the matters set forth in Section 5(a) and
Section 5(b) above;

 

(v) such evidence as the Administrative Agent may reasonably request to verify
that the Borrower is duly organized or formed, validly existing and in good
standing in the jurisdiction where organized; and

 

(b) the Borrower shall have (i) paid all fees it has agreed to pay in connection
with this Amendment, including, without limitation, the fees set forth in that
certain fee letter dated June 18, 2015, by and among the Borrower, JPMorgan
Chase Bank, N.A. and J.P. Morgan Securities LLC, and (ii) reimbursed or paid, to
the extent timely invoiced to, and reviewed by, the Borrower, all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

 

SECTION 7. Governing Law.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

SECTION 8. Counterparts.

 

This Amendment may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery of a counterpart to this Amendment may be made by facsimile
or other electronic transmission in .pdf format.

 

SECTION 9. Effect of Amendment.

 

From and after the effectiveness of this Amendment, each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall refer to the Amended Credit Agreement. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Administrative Agent or the Lenders under the Credit Agreement
or under any other Loan Document, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. This Amendment shall constitute a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents.

 

SECTION 10. Confirmation of Loan Documents.

 



5

 

 

The terms, provisions, conditions and covenants of the Amended Credit Agreement
and the other Loan Documents remain in full force and effect and are hereby
ratified and confirmed in all respects, and the execution, delivery and
performance of this Amendment shall not, except as expressly set forth in this
Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof. Without limiting the generality of the
foregoing, nothing contained herein shall be deemed (a) to constitute a waiver
of compliance or consent to noncompliance by the Borrower with respect to any
term, provision, condition or covenant of the Credit Agreement or any other Loan
Document, (b) to prejudice any right or remedy that the Administrative Agent or
any Lender may now have or may have in the future under or in connection with
the Amended Credit Agreement or any other Loan Document; or (c) to constitute a
waiver of compliance or consent to noncompliance by the Borrower with respect to
the terms, provisions, conditions and covenants of the Amended Credit Agreement
and the other Loan Documents made the subject hereof. The Borrower represents
and acknowledges that it has no claims, counterclaims, offsets, credits or
defenses to the Loan Documents or the performance of its obligations thereunder.

 

SECTION 11. Headings.

 

Section and subsection headings in this Amendment are for convenience of
reference only, and are not part of, and are not to be taken into consideration
in interpreting, this Amendment.

 

SECTION 12. Entire Agreement.

 

THIS AMENDMENT, THE AMENDED CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 





  ENBRIDGE ENERGY PARTNERS, L.P.,   a Delaware limited partnership, as Borrower
   





  By: ENBRIDGE ENERGY MANAGEMENT, L.L.C.,       as delegate of Enbridge Energy
Company, Inc.,       its General Partner                 By: /s/ Mark A. Maki  
    Name: Mark A. Maki       Title: President            



 



6

 

  



JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent, an
Extending Lender, an L/C Issuer and a Swing Line Lender

 

 

By:    /s/ Jay Javellana                        
Name: Jay Javellana
Title: Executive Director






 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)



 

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION, as an Extending Lender

 

 

By:    /s/ James D. Weinstein                    
Name: James D. Weinstein
Title: Managing Director

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

 

BARCLAYS BANK PLC,
as an Extending Lender

 

 

By:    /s/ Vanessa Kurbatskiy                    
Name: Vanessa Kurbatskiy
Title: Vice President

 

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as an Extending Lender

 

 

By:    /s/ Juliette Cohen               
Name: Juliette Cohen
Title: Managing Director

 

 

By:    /s/ Gordon Yip                    
Name: Gordon Yip
Title: Director

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

BANK OF AMERICA, N.A.,
as an Extending Lender

 

 

By:    /s/ Marc Ahlers                       
Name: Marc Ahlers
Title: Vice President

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

CREDIT SUISSE AG, TORONTO BRANCH,
as an Extending Lender

 

 

By:    /s/ Ahain Daoust                
Name: Ahain Daoust
Title: Authorized Signatory

 

 

By:    /s/ Chris Gage                      
Name: Chris Gage
Title: Authorized Signatory

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

 

BRANCH BANKING & TRUST COMPANY,

as an Extending Lender

 

 

By:    /s/ DeVon J. Lang                     
Name: DeVon J. Lang
Title: Senior Vice President

 

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

 

BANK HAPOALIM B.M,
as an Extending Lender

 

 

By:    /s/ Helen H. Gateson              
Name: Helen H. Gateson
Title: Vice President

 

By:    /s/ Charles McLaughlin          
Name: Charles McLaughlin
Title: Senior Vice President


 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 



 

 

 



MIZUHO BANK, LTD., 



as a New Lender

 

 

By:    /s/ Brad C. Crilly                   
Name: Brad C. Crilly
Title: Senior Vice President

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

Bank of China, New York Branch,

as a New Lender

 

 

By:    /s/ Haifeng Xu                         
Name: Haifeng Xu
Title: Executive Vice President

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

Section 3(b) acknowledged and agreed to by:

 

GOLDMAN SACHS BANK USA,
as an Exiting Lender

 

 

By:   /s/ Rebecca Kratz                    
Name: Rebecca Kratz
Title: Authorized Signatory

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

BNP PARIBAS, acting through its Canada Branch,
as an Exiting Lender

 

 

By:      /s/ Evan Ivanov                                   
           Name: Evan Ivanov
           Title: Director

 

 

By:      /s/ Zainuddin Ahmed                           
           Name: Zainuddin Ahmed
           Title: Vice President

 

 

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

U.S. BANK NATIONAL ASSOCIATION,
as an Exiting Lender

 

 

By:    /s/ John Prigge                    
Name: John Prigge
Title: Vice President

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

 

BANK OF CHINA (CANADA),
as an Exiting Lender

 

 

By:    /s/ Lang Rongxiang                   
Name: Lang Rongxiang
Title: Branch Manager

 



Amendment No. 6 to Credit Agreement and Extension and Decrease Agreement
(Enbridge Energy Partners, L.P.)

 



 

 

SCHEDULE 2.01(a)

 

COMMITMENTS
AND PRO RATA SHARES

 

Lender  Commitment   Pro Rata Share  JPMorgan Chase Bank, National Association 
$75,000,000    14.29% Sumitomo Mitsui Banking Corporation  $100,000,000  
 19.05% Mizuho Bank, LTD.  $75,000,000    14.29% Branch Banking & Trust Company 
$50,000,000    9.52% Bank of China (New York)  $50,000,000    9.52% Barclays
Bank PLC  $50,000,000    9.52% Credit Suisse AG, Toronto Branch  $50,000,000  
 9.52% Bank of America, N.A.  $25,000,000    4.76% Credit Agricole Corporate and
Investment Bank  $25,000,000    4.76% Bank Hapoalim B.M  $25,000,000    4.76%   
         Total:  $525,000,000    100.00%

 

 

 

Exhibit A

 

COVER PAGE

 

(See attached.)

 

 

 

CREDIT AGREEMENT

 

Dated as of July 6, 2012

 

among

 

ENBRIDGE ENERGY PARTNERS, L.P.,
as Borrower,

 

JPMorgan Chase Bank, National Association,
as Administrative Agent,
a Swing Line Lender
and
an L/C Issuer

 

and

 

The Lenders Party Hereto

 

_________________________

 

J.P. Morgan Securities LLC,
Lead Arranger and Bookrunner

 

 

